[Cite as Smith v. Smith, 123 Ohio St. 3d 145, 2009-Ohio-4691.]




                SMITH, APPELLANT, v. SMITH, WARDEN, APPELLEE.
         [Cite as Smith v. Smith, 123 Ohio St. 3d 145, 2009-Ohio-4691.]
Habeas corpus — Claims that verdict forms did not list essential elements of
        offense and that jury failed to specify amount of drugs are not cognizable
        in habeas corpus — Adequate remedy exists for raising claim of
        sentencing error — Appellate judgment dismissing petition affirmed.
(No. 2009-0904 ─ Submitted September 2, 2009 ─ Decided September 15, 2009.)
              APPEAL from the Court of Appeals for Richland County,
                            No. 09-CA-12, 2009-Ohio-1857.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Tony D. Smith, for a writ of habeas corpus, for the reasons
stated in its opinion. Smith’s claim that the jury-verdict forms did not list the
essential elements of his criminal offense is not cognizable in habeas corpus.
Wells v. Hudson, 113 Ohio St. 3d 308, 2007-Ohio-1955, 865 N.E.2d 46, ¶ 8. Nor
is Smith’s claim alleging that the jury failed to specify the amount of drugs
involved or the degree of the offense cognizable in habeas corpus. See State ex
rel. Wynn v. Baker (1991), 61 Ohio St. 3d 464, 465, 575 N.E.2d 208. Finally,
Smith had an adequate remedy in the ordinary course of law by appeal to raise his
claim of sentencing error. State ex rel. Hughley v. McMonagle, 121 Ohio St. 3d
536, 2009-Ohio-1703, 905 N.E.2d 1220, ¶ 1.
                                                                     Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,     LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
                            SUPREME COURT OF OHIO




       Tony D. Smith, pro se.
       Richard Cordray, Attorney General, and Elizabeth A. Matune, Assistant
Attorney General, for appellee.
                             __________________




                                      2